 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision,-while reciting the various job classifications of. the employeeswho were working on dies or parts of dies, the Board made its ultimateunit finding, not in terms of job classifications, but in functionalterms-i. e., all employees working on dies or parts of dies.Accordingly,we 8 do not deem Simpson's job classification decisiveof the question of his eligibility to vote, nor do we deem controllingthe circumstance cited by the Regional Director that.Simpson failedto spend half of his worktime on dies or parts of dies. As the Boardstated in theOcala Star Bannercase,4 employees who regularly per-form more than one function for the same employer, will be deemedeligible to vote in a particular unit if they regularly devote sufficienttime to the work of that unit to demonstrate that they have a sub-stantial interest in the terms and conditions of employment in thatunit.As Simpson regularly spends more than 20 percent of his timeon dies or parts of dies, we find, under the rule of theOcalacase, thathe is eligible to vote, and we will overrule the challenge to his ballot,.and direct that it be opened and 'counted.DirectionAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, the RegionalDirector for the Ninth Region shall, pursuant to National Labor Re-lations Board Rules and Regulations, within ten (10) days from thedate of this Direction, open and count the ballots of Robert L. Smith,Horace H. McKissack, Gareth Pierson, George T. Wilson, and Wil-liam O. Simpson, and thereafter prepare, and cause to be served uponthe parties, a revised tally of ballots, including therein the count ofsaid ballots.8 Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated itspowers in connection with this case to a three-member panel [ChairmanHerzog andMembers Styles and Peterson],4 97 NLRB 384.PETER PAUL, INC.andPETERPAUL EMPLOYEES ASSOCIATION,PETITIONER.Case No. 20-RC-1687.May R8,19520Supplemental Decision and Certification of RepresentativesOn March 17, 1952, pursuant to a Decision and Direction of Elec-tion 1 issued herein, an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the Twen-tieth Region (San Francisco, California), among employees in theunit found appropriate by the Board. Following.the election, a tallyof ballots was furnished the parties.The tally shows that 80 ballots1 Unpublished.99 NLRB No. 64. PETER PAUL, INC.387were cast, of which 42 were for Peter Paul Employees Association,herein called the Petitioner, 33 were for Candy Workers Local 119-C,affiliated with the Bakery and Confectionery Workers InternationalUnion of America, AFL, herein called the Intervenor, and 5 werechallenged.On March 24, 1952, the Intervenor filed objections to the election.The Regional Director investigated the objections and on April 9,1952, issued and duly served upon the parties a report on objections,attached hereto, in which he recommended that the objections be over-ruled.Thereafter, the Intervenor filed exceptions to the RegionalDirector's report.The Board 2 has considered the report on objections, the Inter-venor's exceptions, and the entire record in the case.For the reasonsset forth in the Regional Director's report, the Board finds that theIntervenor's exceptions do not raise substantial and material issueswith respect to the election. In accordance with the recommendationsof the Regional Director, the Intervenor's objections are hereby over-ruled.As the tally of ballots shows that the Petitioner has won the elec-tion, we shall certify it as the bargaining representative of the em-ployees in the unit heretofore found appropriate.Certification of RepresentativesIT ISHEREBY CERTIFIED that Peter Paul Employees Association hasbeen designated and selected by a majority of the employees of 'PeterPaul, Inc., in the unit found to be appropriate, as their representativefor the purposes of collective bargaining, and that, pursuant to Sec-tion 9 (c) of the Act, the said organization is the exclusive representa-tive of all the employees in such unit for the, purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,or other conditions of employment.Report on ObjectionsPursuant to a Decision and Direction of Election issued by the National LaborRelations Board on February 26, 1952, in the above matter, an election by secretballotwas conducted by the undersigned on March 17, 1952, in the unit setforth in the Decision.As shown on the tally of ballots issued on March 20, thevote was as follows :Approximate number of eligible voters---------------------------81Void ballots-----------------------------------------------------0Votes cast for Peter Paul Employees Association------------------42Votes cast for Candy Workers Local 119-C, affiliated withBakery andConfectionery Workers' International Union of America, AFL-___332 Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers,in connection with this case to a three-member panel [Chairman Herzog andMembers Houston and Murdock]. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDValid votescounted----------------------------------------------75Challenged ballots-----------------------------------------------5Valid votes counted plus challenged ballots-----------------------80The challenged ballots were not sufficient in number to affect the results ofthe election.On March 24, 1952, objections to the election were filed by the Candy Workers'Local 119-0, and copies were concurrently served- on the Company and the As-sociation.Pursuant to Section 102.61 of the Rules and Regulations-of the Board,Series6, the undersigned has investigated these objections and hereby reports as fol-lows :The objections allege the following :1.The notices of election were mailed to the eligible employees in companyenvelopes, bearing the Company's name, Peter, Paul, Inc.This, it is contended,confused the voters in view of the title of the Association-Peter Paul EmployeesAssociation.2.Reprepsentatives of Candy Workers' Local 119-C were barred from the plantat the time the ballots were tallied and hence could not observe the count.3.On the night of March 5, at a local bowling alley, a conversation occurredamong employee Carl Saleen, a member of Local 119-C, employee Bruce Blain,a member of the Association, and Harry White, a company supervisor. Duringthe course of this conversation White asked Saleen, who formerly had been anassociation member, but who at the time had shifted to Local 119-C and hadbeen picketing the plant on behalf of the latter Union, "What did you do-gooff of our side on to the other side? Did the picket moneyinfluenceyou to makeyou swing?"4.Sometime prior to the election the same supervisor, White, "threw a rock"at the Local 119-C picket shacknearthe railroad entrance of the Company,and when picket MacKenzie, a company employee, came out of the shack, said tohim, "I thought, you S. 0. B., I could catch you sleeping."WhenMacKenzie re-plied that he had not been sleeping, White allegedly stated, "What the hell doyou guys think you can do in a minority group? Did you ever hear tell of aminority group of five people keeping eighty people out of workand making itrough for them. . . . You fellows are just like a bunch of . . . Communistsand you won't get awaywith it."5.The names of the employees who joined Local 119-C and who attendeditsmeetings were in the possession of Company Vice-PresidentHoughland, andthis was known to the employees.The investigation reveals the following:Objection 1.Between November 14, 1951, and sometime after March 17,1952, the date of the election, the Company's plant was shut down by an AFLpicket line.Since, therefore, the employees could receive notice of the electiononly by delivering notices to their homes, the Company was requested by theRegional Office to mail a notice of election to each eligible voter.The Com-pany did so, enclosing the notices in its own envelopes.Although the noticethus came to the voters in envelopes bearing the Company'sname, it is notbelieved that this could have affected the results of the voting.The noticesthemselves were the official Board notices, setting forth the purpose of the elec-tion, that it would be conducted by an agent of the Board, the timeand placeof voting, a description of those eligible to vote,and a sampleballot.No evi-dence was proffered to show that employees were misled and 80 out of 81eligibles cast ballots at the election.The undersigned thereforefinds no meritin this objection. PETER PAUL, INC.389Objection 2.The representatives of Local 119-C were, in fact, barred from theplant where the votes were counted, and hence could not observe the tally. TheLocal 119-C election observer, however, was present, participated in the count,and signed the official tally of ballots.No question has been raised by Local119-C that the tally is in any way incorrect.Normal and proper procedurewould have been to permit Local 119-C officials to enter the plant for the purposeof observing the tally.However, their exclusion, occurring as it did, after thepxolls ,were closed, clearly could in no way have improperly, influenced the out-come,of -the -vote, and the undersigned therefore finds no merit in this secondobjection.Objection 3.The investigation reveals that Harry White is a supervisor withinthe meaning of the Act and, as such, was excluded from the unit involvedherein.White denies making the remark attributed him in objection 3.Hedenies being present during any conversation at the bowling alley in question,on March 5.However, he does state that on March 11 at the same bowlingalley he was present during a conversation among a group of employees, includ-ing Carl Saleen and Bruce Blain, and that during this conversation, he askedSaleen who had been on the picket line, "Did you really join the AFL, or did youjust want the money?" (meaning, he says, the money paid for picket duty).It appears to the undersigned that the question attributed to White on March5-namely, asking Saleen, "What did you do-go off of our side to the otherside-did the picket money influence you? . . ."-even if made, constitutesat most an expression of company preference for the Association, which wouldbe protected under Section 8 (c) of the Act.White's own admission that infact he asked Saleen whether he had really joined the AFL, on the other hand,ismore nearly equivalent to the type of interrogation generally held by theBoard to violate Section 8 (a) (1) of the Act.However, it appears to be anisolated incident of this nature and, in the absence of other improper acts orconduct, the undersigned concludes that it is insufficient to warrant settingaside the election.Objection 4.On or about March 5 Harry White threw a rock or stone ontothe roof of the picket shack.White denies that when MacKenzie came out heused any epithets.He does admit, however, that in the ensuing conversationhe said that "it looks to me like Communistic tactics, where five or six people cankeep eighty people out of work."He denies stating, "You won't get away withit."Local 119-C argues that White's remarks contained an implied threat of re-prisal4ghinSt those employees, including MacKenzie, who were then picketingthe plant.The undersigned does not agree. Use of the epithet is not unknownin strike situations.In its context the phrase, "You won't get away with it,"Is at best equivocal. It could mean anyone of a number of things, includinga prediction that the picketing would fail as a means of keeping the plant shutindefinitely.It appears purely speculative to conclude that the words musthave carried a threat of reprisal against the pickets.The remainder of White'sremarks, both those attributed to him, and those he admits, appears to fallwithin the protection of 8 (c). The undersigned therefore finds no merit inthis objection.Objection 5alleges that the Company had the names of all.Local 119-C ad-berents,and the employees knew this.No evidence has been offered to estab-11sh that any such knowledge was improperly obtained or used. The under-signed therefore finds no merit in this objection.Under all the circumstances, the undersigned concludes that the objectionsdo not raise substantial and material issues with respect to the election andrecommends that the Board overrule the objections.215233-53-26